Gunter, Justice.
The appellant was convicted for having committed murder, the state waived the death penalty, and appellant was sentenced to life imprisonment. He has come here for review and enumerated two errors: (1) the trial court erred in denying the appellant’s motion for a continuance of the. trial; and (2) the trial court erred in denying, appellant’s motion for a new trial based on newly discovered evidence.
A review of the record and transcript shows no abuse of discretion on the part of the trial judge in denying the motion for. a continuance of the trial. Appellant’s attorney had been retained to represent him more than four months prior to the time of the trial.
Likewise, the affidavit on which appellant relies for his motion for new trial on the basis of newly discovered evidence does not satisfy the requirements for the grant of a new trial on that basis. See Burge v. State, 133 Ga. 431 (66 SE 243) (1909).
We find no error.

Judgment affirmed.


All the Justices concur.